Name: Commission Regulation (EEC) No 1072/83 of 3 May 1983 repealing Regulation (EEC) No 86/83 suspending certain provisions of Regulation (EEC) No 1767/82 with regard to implementation of the detailed rules governing the import of certain cheeses
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  trade
 Date Published: nan

 4. 5 . 83 Official Journal of the European Communities No L 117/5 COMMISSION REGULATION (EEC) No 1072/83 of 3 May 1983 repealing Regulation (EEC) No 86/83 suspending certain provisions of Regula ­ tion (EEC) No 1767/82 with regard to implementation of the detailed rules gover ­ ning the import of certain cheeses THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 14 (7) thereof, Whereas Council Regulation (EEC) No 3534/82 of 23 December 1982 suspending certain provisions of Regulation (EEC) No 2915/79 as regards the applica ­ tion of a reduced levy to certain types of cheese (3) was repealed by Regulation (EEC) No 919/83 (4) ; whereas it is therefore also necessary to repeal Commission Regulation (EEC) No 86/83 0 ; Whereas, as a result of the implementation of the temporary arrangement on joint discipline concerning trade in cheese between Norway and the Community, provision should be made for applying the levy referred to in Annex I (r) to Commission Regulation (EEC) No 1767/82 (6) ; whereas, on account of the temporary suspension of the implementation of the arrangement in question, certain imports of cheese originating in Norway have not been eligible for the levy referred to in Annex I (r) to the said Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 86/83 is hereby repealed. Article 2 At the request of the parties concerned, Jarlsberg cheese imported into the Community between 1 January 1983 and the date of entry into force of this Regulation may be eligible for the levy referred to in Annex I (r) to Regulation (EEC) No 1767/82. For this purpose the importer must :  submit an IMA 1 certificate, where necessary issued subsequently,  lodge an application for reimbursement within a period of three months from the date of entry into force of this Regulation . Evidence of import must be provided to the satisfac ­ tion of the competent authorities. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 16 May 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 May 1983 . For the Commission Poul DALSAGER Member of the Commission O OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 140, 20 . 5 . 1982, p. 1 . 0 OJ No L 371 , 30 . 12. 1982, p. 4 . (&lt;) OJ No L 102, 21 . 4 . 1983, p. 1 . (*) OJ No L 13 , 15 . 1 . 1983 , p. 8 . (&lt;) OJ No L 196, 5 . 7 . 1982, p. 1 .